Title: From John Adams to John Jay, 25 October 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster Oct. 25. 1785
          
          The Crown of Great Britain has Sometimes, pledged its Prerogative to relax the Navigation Act, but the Parliament and Nation would not admit of it. By the 15. Article of the definitive Treaty, between Great Britain and Portugal, Signed at Lisbon the 16. May 1703 “The Personal Priviledges and Freedom of Trade, which the Subjects of Great Britain, and the States of the United Provinces, at present enjoy in Portugal, the Portuguese Shall in their turn, enjoy in the Dominions of Great Britain and the States of the United Provinces.”— This you See, was a Stipulation directly against the Navigation Act: But altho the Prerogative of the Crown in foreign Negotiations is acknowledged to be Sovereign, Yet the English contend, that it is not Sufficient to Sett aside an Act of Parliament and therefore this Article has never been complied with, and the Portuguese complain of it to this day as a Breach of Faith.
          Sensible of this difficulty, the Ministry I presume, will not venture upon any Treaty with Us, without, either previously taking the Sense of Parliament, or making the Treaty Subject to its Subsequent Approbation, either of which measures will open a boundess Field of Argument and Obloquy. You will not wonder that he dreads it. He cannot however avoid it. The American Intercourse Act, expires on the fifth of April 1786, and the Newfoundland Act expires, on the 25 of March 1786, and the bare Revival of these Statutes will necessarily bring on a discussion.
          
          The Newfoundland Act, is considered here, by Some, as a mere Machine to try an Experiment: to feel the Pulse of the House, and to discover, what Sentiments were entertained, and what Principles would be declared, by the various Branches of Opposition. and it is curious to observe the Presence of Mind of the Leaders, and the Art, with which they evaded the Snare. They Shewed plainly that they were determined, not to be outgeneralled by So young an Officer.
          on the second of Feb. 1785. Mr Pitt moved, in a Committee of the whole House, that leave be given to bring in a Bill, for confining for a time to be limited, the trade between the Ports of the United States of America, and his Majestys Subjects in the Island of Newfoundland to bread, Flour, and live Stock, to be imported in none but British built Ships, actually belonging to British Subjects.
          Mr Eden, one of the Coalition Men, Seems not to have been aware of the Design, and declared at once Sentiments, which probably Mr Pitt wished the whole Opposition to avow. He wished “that Trade might not Suffer, by the Several Restrictions intended by this measure. confining that whole Trade to Brittish Bottoms would narrow it, much more than most people would imagine. it would divert it into other Channels, and ultimately annihilate our Colonies in that part of the World. He had always found that to encourage Commerce, you must treat it with liberality. The proposed Bill threatened a very different Effect; and therefore he had thrown out these hints before the Business had assumed any Shape more formal, in order that those concerned in the Construction of the Bill, might be on their guard.”
          Mr Jenkinson, whose Opinion probably had influenced Mr Pitt to move for So illiberal a Bill, “was apprehensive that our Navy would ultimately Suffer, unless every possible Attention were paid to the Protection, Extension, and Encouragement of our Shipping. This appeared to him an Object of infinite Consequence, and demanded the Consideration and Sanction of the Legislature. He Should therefore insist, that in the framing of this Bill, the greatest care Should be taken, that all our Commerce in that quarter Should be carried on in Brittish Bottoms only.[”]
          on the 4. of Feb. Mr Eden was for moving to discharge the Order for bringing in the Bill. Mr Jenkinson complained that he had been misrepresented. that he meant to Say that there was not and had never been any Law to prevent Ships coming from the British Colonies, to trade in any part of the Globe, the East Indies only excepted by the Charter of the Company.
          Mr Baring Said, it was at his Instigation that the “Privy Council, had been induced, to introduce it into Parliament. Newfoundland had Suffered Severely, last Year, by the want of Provisions, because the Governor doubted, whether he could Suffer the direct Importation of necessaries from America even in Brittish Bottoms. That the Settlement would continue to Suffer many hardships, if Parliament Should determine that they must receive their Supplies from Britain only.”
          On the 7th. of Feb. the Bill was presented. Mr Eden Seems by this time to have been put upon his guard. He makes a long and confused declamation, Seems very anxious, but gives no Opinion clearly upon any Principle. Yet one may trace, I think Several. one is, that his chief alarm was for Canada and Nova Scotia the Ships built or owned in those Colonies, being Struck at and excluded by the Bill, as much as those of the United States. 2. He Seems averse to the Permission, even of Bread, Flour and live Stock, to be imported into Newfoundland, from the United States at all. 3. He thinks this Bill will be a Precedent for, the future Introduction of other Bills, relative to Canada Nova Scotia and the West India Islands, and for exclu[ding] all their Ships, from certain Priviledges now enjoyed by them, in Virtue of the Navigation Acts, and for the Importation into them of Some Articles of the Produce of the United States. 4. He thinks it imprudent to agitate the measure at this time because there were five Treaties of Commerce, pending, one with America another with France, a third with Spain, a fourth with Holland and a fifth with Ireland.— He thinks a Treaty the best method: and had even rather that the Privy Council, Should regulate the Trade by Proclamation than Parliament by Bill. This is the most Sensible Observation in the whole debate, and it will be curious to See how they will get over it. an Examination of Witnesses at the Bar and a Debate in the House, upon a Bill or a Treaty regulating the Commerce between G. Britain and U. States, would lay open all their Mysteries to all their Rivals. all the Nations of Europe and especially those they dread most, as well as the Citizens of the U. States, and the Inhabitants of the British Colonies both on the Continent and in the West Indies, would profit of the Information so much that I Suspect all Parties will be of Mr Edens Mind, and authorize the King to treat, or to legislate as he has done by Proclamation.— The Irish are now extreamly ignorant of American Commerce and altho they have a desire to trade with Us they know not how to sett about it. Such a debate would enlighten them. The Inhabitants of Canada and Nova Scotia have now no Idea of the Intentions of this Country towards them. in fact there is nearly as much Jealousy of them of their Ships, Seamen, Fisheries Oyl Rum, Population, Riches, Power as there is of ours. much of this would appear in such a debate and it would disgust and alienate, those Colonies and excite in them a desire of Independence, and an Admission into the American Confederation. The French Dutch, Germans, all Europe in short are as yet ignorant of the nature of our Commerce and the means of making it profitable to themselves. as the debates in Parliament are published in all the foreign Gazettes, much Light would Spread through Europe, in Consequence of a parliamentary Discussion So that I doubt whether Mr Pitt will bring in any Bill in detail, or lay before Parliament any Treaty unless he can be assured it will be approved without a Discussion. if he does any Thing, more than revive the Intercourse Act, he will bring in a Bill to authorize the Crown to make a Treaty. Yet this has its difficulty, for the Crown claims to be absolute, in All Treaties, without an Act of Parliament. I wish with all my Soul, there may be an ample Parliamentary Inquiry and Debate, because it would operate much to the Honour and benefit of the U. States through the World. but I Suspect they will be too cunning, to venture upon it.
          Mr Eden moved to discharge the order, of 2. Feb. for bringing in the Bill. Mr Jenkinson defended the Title of the Bill, and made a long Speech in which there is nothing worth remarking, excepting that Canada and Nova Scotia instead of wanting the Same Articles as Newfoundland, i.e. bread Flour & Live stock, were Rivals of the American States in the Exportation of them. This was so gross that it Shocked even Lord North.— All the rest of Mr Jenkinsons Speech Seemed to be merely calculated to Sound the Principles of Opposition.
          Ld. North Seconded Edens motion, but more experienced and cunning than the, other, he determines that nothing Shall be drawn out of him, but Mischief. He should now confine himself to the Title.— When the Bill came, he would more maturely reflect on the Subject and give his Opinion accordingly. The Bill was merely preparatory to many more. it would be necessary to have one if this pass’d, for, Canada, another for the West Indies Nova scotia, Quebec &c. His Lordship would not even affirm or deny, what Mr Jenkinson had thrown out, vizt that Canada and Nova Scotia were Rivals of the American States; but Lumber was the Principal Article they exported, and what need had Newfoundland of Lumber.— And would not the Expression His Majestys European Dominions allarm Ireland, our Great Neighbour and Jealous Sister? This was a tender String. The Irish Parliament might think they had a right to be consulted. They might consider the Bill as a Law made by the Parliament of Great Britain for the Regulation of the Trade of Ireland, notwithstanding the Declaration that She has no Power. Lord Norths aim in short was very plain to excite as Many Parties and Questions as possible, and reserve to himself a full Liberty to join any Party and take any side which Should afterwards appear to be against the Minister.
          Mr Pitt is evidently dissappointed. he had missed his Aim. He had drawn out no Declarations, Principles or Opinions. He quarr[ells] with Lord North for attempting to Stir up Rebellion in Ireland and with Eden, for not discussing the Navigation Act, and shewing how it applied to the Bill
          Mr Fox was as reserved as Ld North, and even Ld North afterwards, that he might be compleatly equivocal, retracts what he had Said about Ireland, and denies that he had objected to the Words, His Majestys European Dominions.
          On the 8th. of Feb. Mr Fox thought the Bill affected in a very particular manner, the commercial Regulations of this Country. He did not perfectly understand whether it was to be a restraining or an Opening Bill. The Alteration agitated was perhaps one of the most important ever proposed in Parliament Some Gentlemen apprehended it went too far; while others were of Opinion that it was too circumscribed, and ought to proceed to a greater extent. it ought not to be hurried. to accommodate every description would, he presumed, be the Aim of those who countenanced Such a Proposition &c. This last was a very just Observation, for the Bill is manifestly calculated, to do a little to please all Parties, but not enough for any one, to Satisfy it: it was contrived so on purpose to draw out the Principles and Arguments of all Sides, but the Cunning of the Parliamentry Leaders defeated its effect.
          Watson, the Alderman Said the Merchants were exceedingly anxious to know, whether or not they were to Send out Provisions and other Articles to Newfoundland from Britain. on the other Hand, it was verily an important question, whether the provisions of the Bill were conformable to the Navigation Act or not.
          On Feb. 9. Watson moved for the Examination of Witnesses but it was postponed.
          On the 14. Feb. Mr Pitt opposes the Examination of Witnesses as unnecessary, highly imprudent and improper.
          Watson wanted Witnesses to prove the Inefficacy and Inexpediency of the Bill. It was Sending a trade where it was unmerited (i.e. as I suppose to U. States) and taking it out of those Hands in which it would be Serviceable to the Country. (i.e. as I Suppose, out of the Hands of the Inhabitants of Canada and Nova Scotia). the Bill was unnecessary.— Quebec could supply Newfoundland—if not England could. & the Trade of G. B. & her Colonies should not be delivered over to a foreign Power. That the Avarage Prices of bread and Flour in G. Britain had been considerably cheaper than at Philadelphia or any part of the U. States of America, for a stated Number of Years.
          Mr Cruger gave Watson a direct Contradiction. if no other Sources of Supply were open to Newfoundland, than Quebec, they must Starve.— he reproaches Watson, with Interested Views and aiming at a Monopoly. that Quebec was supplied last year from Quebec Philadelphia Bristol & other Ports in England had Supplied Quebec in time of War.
          Lord North observed as there appeared two Assertions in Contradiction, one averring that Quebec was equal to the Business of Supplying Newfoundland, the other precisely the contrary, it was necessary to proceed to a more minute Investigation, and to an Examination of Witnesses.
          Mr Holdsworth, Said the Bill was a kind of Compromise, between the Merchants of London Poole & Dartmouth and the Merchants of Canada.— Mr Fox denied it to be a compromise because one Party was Satisfied and the other discontented. He was for a hearing at the Bar, and hoped Admiral Campbells Evidence would have Weight.
          Mr Jenkinson, avowed that the Evidence before the Privy Council had been flattly contradictory, and that the Bill was merely an Experiment, to pass as a temporary measure to quiet the minds of all concerned for seven months, leaving the subject open for Subsequent and more serious Deliberation. That Canada had one Year, ten Years ago exported vast quantities of flour but from that time had been obliged to send to Philadelphia to buy Provisions. That in fact Quebec was not a flour Country.
          
          Mr Pitt presumed that an unlimited Intercourse between the United States and America, was not prohibited by any known Statute. if no Bill passed, a much larger field of Competition would remain open, which would operate in a greater degree to the Prejudice of the Merchants of London, Poole & Dartmouth, and those of Canada.— It is worth while to remark here an aukward Endeavour to give the Name of America, to Canada & Nova scotia. We may hear more of this hereafter.
          Eden wanted to prove that Quebec was this Year able to supply the Fish[eries] at half the Price paid last Year. if Quebec was not to be a flour Country, her Prospect was melancholly indeed: for the disgracefull Destruction of all her hopes of the Fur Trade, by the Provisional Articles, had left her without any other Resource.— He contended that there was not at present any trade legally subsisting, between the U. States and the Colonies. He had many Objections 1. The scarcity would be increased by the Uncertainty. 2. The freights of the British Merchants would be lessened, and the Price of his fish must be raised. 3. Facili[ties] would be given to Smuggling. 3. it was quitting the old Policy and encouraging a resident Inhabitancy of Newfoundland. 4. He was unwilling to introduce Systems, by Act of Parliament contrary to that monopolizing system which, however described by theoretical Writers, must be considered as the Rock of Salvation to this Country, under the Pressure of all her Debts and Taxes.
          Lord North Said it was always the admitted System of colonial Policy that the Mother Country Should, as far as possible, monopolize the supplying of her Colonies. that whenever a Necessity arose of deviating from this Principle, the onus probandi lay on those who alledged Such necessity to subsist.
          Mr J. Luttrell Said that Monopolies had always been prejudicial to Newfoundland. it was requisite that every source of Supply should be opened.
          Watson Said, (falsely however) that France had done the direct contrary to that which the Bill proposed, in respect to her West India Islands. that the Bill would be the means of bringing Rum to Newfoundland distilled from French Molasses, and that it would be impossible to prevent its being Smuggled. that unless the English had a Markett for their Rum, the Estates in the W. Indies could not be worked.— here I presume one principal Secret comes out. the Principal Motive to the Bill was to exclude New England Rum from Newfoundland. This Rum, distilled in the U. States, out of French Molasses, is considered as benefiting two Rivals at once, and therefore We dont See any Man of any Party in this debate, even hinting any Thing in favour of it.
          Mr Beaufoy, who is Supposed to be in the Confidence of Mr Pitt, closes this debate, in a long Speech, which contains more Argument and more Knowledge of the subject than all the rest.— his first argument is, that the Bill, upon Watsons own Ground is peculiarly formed to defend the Interests of the West India Islands and protect their Commerce, because it narrows and circumscribes the Intercourse between the United States and Newfoundland.— He does not Speak out, like Watson but he means, that New England Rum is excluded, by the Bill. His next Argument is that the Bill is expedient, because the Intercourse without it would be unlimited, as the Custom house Officers, at Newfoundland, had then no right to demand a manifest or Certificate from a Vessell arriving from a foreign Port, and the U. states were by Proclamations and Treaties known to be foreign Ports, british Treaties being Laws of the Land.
          He next examines Watsons Maxim, that all Intercourse between the U. States & Newfoundlan should be Strictly prohibited, least it Should be the means of introducing the Rums of New England, as a Rival of W. India Rum and he Shews that the Loss to the Islands can be but trifling, compared with the Loss to the Fishermen, if the Intercourse should be prohibited. He asserts that the Fishermen can have no Resource in N. scotia, which does not produce a sufficiency of Food for its own People, but depends for supply on the U. States. Canada for some Years can be no Resource. besides that the Gulph of st Laurens in Winter and Spring when the Wants of Newfoundland are greatest is bound up in frost.— The Occupation of Fishermen is of little Benefit to themselves, but of infinite Advantage to their Country. miserable at the best of times is the subsistence they obtain; but valuable indeed are the returns they make to the Kingdom, not less than half a million a Year tho this forms but a Small part of their Importance; for next to the coasting Trade, theirs is the greatest Nursery of Seamen. hundreds of new Men are sent out to this school every Year.
          Allow your Fishermen says he, the right of purchasing their Corn at a fair markett, instead of that of a Monopolist, and you will find that as far as foreign Marketts are concerned, they will soon be established on the ruins of every other. The French have never more than Supplied, the consumption of their own Markett. (He should have known that they have, never done this, they have never supplied their own West Indies, and that whenever by British Folly they shall be enabled to do it they will easily establish their Fishery on the Ruins of that of Great Britain). The Americans, excluded from the West Indies find their Fisheries rapidly declining, having no other considerable Markett for their damaged Fish. They must advance the Price of their best Fish, so far that they cannot long contest with Us the Possession of the Spanish or Italian or any other foreign Markett. The American Fishermen are seeking a Refuge from Poverty in the Dominions of Britain. But if We consign our Fishers to the Avarice of the Monopolist, they will fly from Distress to other Employments or other Employers.
          I have attempted this hasty Abridgment of the Debate, because it deserves the critical Attention of every Man in America. the United States may learn from it, their own Duty. the Cunning both of Administration and opposition restrained them from opening fairly their Opinions. But thus much appears too plainly. vizt. that no Man of any Party had the Courage to declare himself, for an open free and unlimited Trade, between the U. States and any of the British Dominions in America. Mr Pitt, and indeed the Administration at the head of which he is, declare themselves against a total Prohibition of Intercourse, but they have discovered by this Bill an Inclination to confine it to so few Articles, and to exclude So many others, that the U. States can never consent to the Plan but must prohibit, in their turn the few Articles and the narrow Intercourse, permitted by the English.
          In Short, Sir, every Article, which can support a shipwrig[ht,] a ship, a seaman, a Whaleman a Cod Fisherman, a Rum Distillery or a sugar House, appears to be struck Act with the Malice of Murderers, and a Settled Plan to dupe Us out of all our Carrying Trade, the Carriage of our own Produce as well as theirs, appears to have been decidedly adopted by the present Ministry, and no Party, no Man has yet dared to declare himself of another Opinion.
          If the U. States submit to it, they will deserve to be the Contempt of the World and of Posterity. The Massachusetts and New Hampshire have done themselves great honour, all over Europe, by the Proofs they have given, of their Feelings and Intelligence, and I hope they will persevere in their Acts, even although they Should stand Alone and be Supported. by Similar Acts in no other State. This however is in Europe universally Supposed to be impossible it is universally expected, that most of the other States will do the Same, immediately and all of them eer long.
          
          I know not, Sir what Mr Temple may have Authority to Say to Congress, but I hope they will not be lulled by any general Expressions of good Will.— I know, sir, that there is an absolute Impossibility, of our obtaining a Seasonable Relief to our Commerce, from this Country. There is no other Question left for Us to determine than this. Will you see all your shipping Seamen and Commerce, taken from you, and become a nation of mere husbandmen, fleeced almost at pleasure by rapacious foreign Factors, or will you be your own Carriers? Threats, Prophecies, Reasonings, with whatever delicacy, or skill they might be urged, even although you yourself Sir, were here to enforce them, would have little Effect: The Deed must be done. You must prohibit and exclude in your turn, and confine your Exports to your own ships, or at least exclude the ships of Great Britain. When they actually See Six or Seven hundred of their own ships thrown out of employ, they will begin to consider how their Navigation is affected.— Nobody doubts the Ability of every State from Maryland inclusively northward, to furnish ships for its own Exports. and if the states to the southward of Cheasapeak, cannot procure ships immediately, the other States will soon be able to furnish them.— Nothing will ever be done here untill this Measure is adopted by the United States if Ministry in the next Winter session should bring in a Bill upon such a Plan as America desires, they would not be able to carry it through Parliament. Why? because the national Prejudice in favour of their navigation Acts is so strong, and the Necessity of relaxing it does not appear. on the contrary they think it certain there is no necessity, because We cannot unite, in Laws and Measures which would make one.— By the best Judgment I can form, the Posts upon the Frontiers will never be evacuated, nor the Maryland stock recovered, nor the Rhode Island demand satisfied, nor the Negroes paid for while there remains in force a Vote of any Assembly suspending Proscess for the Recovery of British Debts.
          With great and sincere Esteem I have / the Honour to be, sir your most / obedient and most humble servant
          
            John Adams
          
          
            P.S. inclosed are the American Intercourse Act, and the Newfoundland and American Trade Act.
          
        